Citation Nr: 1411502	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-46 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from October 1966 to September 1969.  During this period of active duty, the Veteran served in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction lies with the RO in Atlanta, Georgia.

The Board has broadened the issue on appeal to better reflect the benefit sought by the Veteran.  The original issue was entitlement to service connection for chloracne.  As amended, the issue is entitlement to service connection for a skin disability, to include as due to herbicide exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2013, the Veteran and his spouse testified before the Board in Washington, DC.  A transcript of the Board hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a skin disability, which he maintains was caused by exposure to herbicide agents during active duty in Vietnam.

The Veteran has not been provided a VA examination in support of his service connection claim.  See 38 C.F.R. § 3.159(c)(4).  The VA has a duty to provide a VA examination when the record lacks evidence to decide the claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's October 2009 claim sought service connection for chloracne.  Although the Veteran has not received a diagnosis of chloracne, he has received treatment at the Atlanta VA Medical Center (VAMC) for skin problems and has been diagnosed with post inflammatory hyperpigmentation and xerosis.  See August 2009 VA dermatology record.  In testimony and numerous statements throughout the record, the Veteran and his spouse maintain that his skin problems manifested in 1970, within a year of service, and have been chronic since that time.  See, e.g., October 2009 spouse statement; May 2013 hearing transcript.  The record shows the Veteran served in Vietnam, where exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  As herbicide agents have been shown to cause certain skin disabilities, there is at least some indication that the Veteran's skin problems may be associated with his service.  Thus, in light of the foregoing, a VA examination and opinion regarding the nature and etiology of the Veteran's skin disability is appropriate under McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's skin disability.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to provide them the opportunity to obtain and submit those records for VA review.

2.  Following the above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin disability found.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner should provide a diagnosis for any and all current skin disabilities found, to include whether the Veteran has chloracne.

Then for any diagnosed skin disability, the examiner must opine whether it is at least as likely as not (probability of at least 50 percent) that the disability: 

(a) is caused by or otherwise related to the Veteran's active military service, to include as due to herbicide exposure; and

(b) had its onset during the Veteran's active military service or manifest within one year of his separation from service.

(For the purposes of providing any opinion, the Veteran's exposure to herbicide agents during service is presumed.)

In rendering any opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the onset and continuation of symptoms.  The medical reasons for accepting or rejecting the Veteran's report should be set forth in detail.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it complies with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.  Should the examiner indicate that additional evidentiary development is required to arrive at an opinion, such development should be undertaken.

4.  Finally, after completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

